Order granting examination before trial, in so far as appealed from, modified by extending the initial period specified in items 1 and 4, from May 3, 1927, to January 8, 1919; by providing for an inspection of defendant’s books, papers and records for the period commencing January 8, 1919; and further, by granting an inspection of defendant’s plant and processes. The examination and inspection is to proceed on five days’ notice. As so modified *974the order is affirmed, without costs. The complaint alleges the action to be predicated upon a sealed instrument. This extends the period of limitation for the purposes of this examination. The inspection of defendant’s plant and processes is admitted to have been agreed to in the contract sued upon. Order granting defendant’s motion for a bill of particulars modified by providing that service of such bill shall be made within ten days after completion of the examination before trial, and as so modified affirmed, without costs. Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur.